Appeal from * decision of the State Industrial Board rescinding *946previous decisions and restoring the case to the calendar for further consideration on the question of deficiency compensation. Claimant was injured and paid compensation for eight weeks. He then elected to sue a third party and commenced an action. His compenation case was marked “ closed pending third party action”. Negotiations for a settlement were pending and with the oral consent of the insurance carrier a settlement was made. Sometime thereafter application was made to restore the case to the calendar and for deficiency compensation. The Industrial Board has held that the carrier is estopped from asserting its rights under section 29 of the Workmen’s Compensation Law, requiring written consent to settling a third party action. Decision affirmed, with costs to the State Industrial Board. All concur.